 



Exhibit 10.3

 

 [ex10-3logo.jpg]



 

EXECUTION VERSION

 

UBS AG, London Branch
c/o UBS Securities LLC
1285 Avenue of the Americas
New York, NY 10019

 

June 30, 2016

To: Intercept Pharmaceuticals, Inc.   450 West 15th Street, Suite 505   New
York, NY 10011 Attention: Chief Financial Officer Telephone No.: (646) 747-1000
Facsimile No.: (646) 747-1001

 

Re: Base Call Option Transaction

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between UBS AG,
London Branch (“Dealer”) and Intercept Pharmaceuticals, Inc. (“Counterparty”) as
of the Trade Date specified below (the “Transaction”). This letter agreement
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below. This Confirmation shall replace any previous agreements and
serve as the final documentation for the Transaction.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Prospectus dated April 1,
2014, as supplemented by the Prospectus Supplement dated June 30, 2016 (as so
supplemented, the “Prospectus”) relating to the 3.25% Convertible Senior Notes
due 2023 (as originally issued by Counterparty, the “Convertible Notes” and each
USD 1,000 principal amount of Convertible Notes, a “Convertible Note”) issued by
Counterparty in an aggregate initial principal amount of USD 400,000,000 (as
increased by up to an aggregate principal amount of USD 60,000,000 if and to the
extent that the Underwriter (as defined herein) exercises its over-allotment
option to purchase additional Convertible Notes pursuant to the Underwriting
Agreement (as defined herein)) pursuant to an Indenture to be dated July 6, 2016
(the “Base Indenture”), as supplemented by a Supplemental Indenture thereto to
be dated July 6, 2016 (the “Supplemental Indenture”), between Counterparty and
U.S. Bank National Association, as trustee (the Base Indenture as so
supplemented, the “Indenture”). In the event of any inconsistency between the
terms defined in the Prospectus, the Indenture and this Confirmation, this
Confirmation shall govern. The parties acknowledge that this Confirmation is
entered into on the date hereof with the understanding that (i) definitions set
forth in the Indenture that are also defined herein by reference to the
Indenture and (ii) sections of the Indenture that are referred to herein will
conform to the descriptions thereof in the Prospectus. If any such definitions
in the Indenture or any such sections of the Indenture differ from the
descriptions thereof in the Prospectus, the descriptions thereof in the
Prospectus will govern for purposes of this Confirmation. The parties further
acknowledge that the Supplemental Indenture section numbers used herein are
based on the draft of the Supplemental Indenture last reviewed by Dealer as of
the date of this Confirmation, and if any such section numbers are changed in
the Supplemental Indenture as executed, the parties will amend this Confirmation
in good faith to preserve the intent of the parties. Subject to the foregoing,
references to the Base Indenture or the Supplemental Indenture herein are
references to the Base Indenture or the Supplemental Indenture, as the case may
be, as in effect on the date of its execution, and if either the Base Indenture
or the Supplemental Indenture is amended or supplemented following such date
(other than any amendment or supplement (x) pursuant to Section 10.02(m) of the
Supplemental Indenture that, as determined by the Calculation Agent, conforms
the Indenture to the description of Convertible Notes in the Prospectus or (y)
pursuant to Section 14.07 of the Supplemental Indenture, subject, in the case of
this clause (y), to the first proviso to the provision opposite the caption
“Method of Adjustment” in Section ‎3), any such amendment or supplement will be
disregarded for purposes of this Confirmation unless the parties agree otherwise
in writing.

 

 

 

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.          This Confirmation evidences a complete and binding agreement between
Dealer and Counterparty as to the terms of the Transaction to which this
Confirmation relates. This Confirmation shall supplement, form a part of, and be
subject to an agreement in the form of the 2002 ISDA Master Agreement (the
“Agreement”) as if Dealer and Counterparty had executed an agreement in such
form (but without any Schedule except for (i) the election of the laws of the
State of New York as the governing law (without reference to choice of law
doctrine); (ii) the election that the “Cross Default” provisions of Section
5(a)(vi) of the Agreement shall apply to Dealer with (a) the phrase “, or
becoming capable at such time of being declared,” deleted from Section
5(a)(vi)(1) of the Agreement, (b) a “Threshold Amount” with respect to Dealer of
three percent (3%) of shareholders’ equity of Dealer as of the Trade Date, and
(c) the following language added to the end of Section 5(a)(vi):
“Notwithstanding the foregoing, a default under subsection (2) hereof shall not
constitute an Event of Default if (x) the default was caused solely by error or
omission of an administrative or operational nature; (y) funds were available to
enable the party to make the payment when due; and (z) the payment is made
within two Local Business Days of such party’s receipt of written notice of its
failure to pay.”; and (iii) the term “Specified Indebtedness” shall have the
meaning specified in Section 14 of the Agreement, except that such term shall
not include obligations in respect of deposits received in the ordinary course
of Dealer’s banking business) on the Trade Date. In the event of any
inconsistency between provisions of the Agreement and this Confirmation, this
Confirmation will prevail for the purpose of the Transaction to which this
Confirmation relates. The parties hereby agree that no transaction other than
the Transaction to which this Confirmation relates shall be governed by the
Agreement.

 

2.           The terms of the particular Transaction to which this Confirmation
relates are as follows:

 

General Terms.

 

  Trade Date: June 30, 2016         Effective Date: The Trade Date        
Option Style: “Modified American”, as described under “Procedures for Exercise”
below         Option Type: Call         Buyer: Counterparty         Seller:
Dealer         Shares: The common stock of Counterparty, par value USD 0.001 per
share (Exchange symbol “ICPT”).         Number of Options: 400,000.  For the
avoidance of doubt, the Number of Options shall be reduced by any Options
exercised by Counterparty.  In no event will the Number of Options be less than
zero.         Applicable Percentage: 25%         Option Entitlement: A number
equal to the product of the Applicable Percentage and 5.0358.         Strike
Price: USD 198.5782

 

  Cap Price: USD 262.2725

 

 2 

 

 

 

        Premium: USD 8,340,000         Premium Payment Date: July 6, 2016      
  Exchange: The NASDAQ Global Select Market         Related Exchange(s): All
Exchanges         Excluded Provisions: Section 14.04(h) and Section 14.03 of the
Supplemental Indenture.

 

Procedures for Exercise.

 

  Conversion Date: With respect to any conversion of a Convertible Note (other
than (x) any conversion of Convertible Notes with a Conversion Date occurring
prior to the Free Convertibility Date (any such conversion, an “Early
Conversion”), to which the provisions of Section ‎9(l)(i) of this Confirmation
shall apply or (y) any conversion of Convertible Notes that are Make-Whole
Convertible Notes (any such conversion, a “Make-Whole Conversion”) to which the
provisions of Section ‎‎9(l)(ii) of this Confirmation shall apply), the date on
which the Holder (as such term is defined in the Indenture) of such Convertible
Note satisfies all of the requirements for conversion thereof as set forth in
Section 14.02(b) of the Supplemental Indenture.         Make-Whole Convertible
Notes: Convertible Notes as to which the “Conversion Rate” (as defined in the
Indenture) would be increased pursuant to Section 14.03 of the Supplemental
Indenture.         Free Convertibility Date: January 1, 2023         Expiration
Time: The Valuation Time         Expiration Date: July 1, 2023, subject to
earlier exercise.         Multiple Exercise: Applicable, as described under
“Automatic Exercise” below.         Automatic Exercise: Notwithstanding Section
3.4 of the Equity Definitions, on each Conversion Date occurring on or after the
Free Convertibility Date, in respect of which a “Notice of Conversion” (as such
term is defined in the Indenture) that is effective as to Counterparty has been
delivered by the relevant converting Holder, a number of Options equal to the
number of Convertible Notes in denominations of USD 1,000 as to which such
Conversion Date has occurred, shall be deemed to be automatically exercised;
provided that such Options shall be exercised or deemed exercised only if
Counterparty has provided a Notice of Exercise to Dealer in accordance with
“Notice of Exercise” below.

 

 3 

 

 

    Notwithstanding the foregoing, in no event shall the number of Options that
are exercised or deemed exercised hereunder exceed the Number of Options.      
  Notice of Exercise: Notwithstanding anything to the contrary in the Equity
Definitions or under “Automatic Exercise” above, in order to exercise any
Options relating to Convertible Notes (other than Convertible Notes being
converted upon an Early Conversion or a Make-Whole Conversion), Counterparty
must notify Dealer in writing before 5:00 p.m. (New York City time) on the
Scheduled Valid Day immediately preceding the Expiration Date (the “Exercise
Notice Deadline”) of the number of such Options; provided that if the Relevant
Settlement Method for such Options is (x) Net Share Settlement and the Specified
Cash Amount (as defined below) is not USD 1,000, (y) Cash Settlement or (z)
Combination Settlement, Counterparty must provide Dealer a separate notice (the
“Notice of Final Settlement Method”) in respect of all such Convertible Notes
before 5:00 p.m. (New York City time) on the Scheduled Valid Day immediately
following the Free Convertibility Date specifying (i) the Relevant Settlement
Method for such Options and the settlement method for the related Convertible
Notes, and (ii) if the settlement method for the related Convertible Notes is
not Settlement in Shares or Settlement in Cash (each as defined below), the
fixed amount of cash per Convertible Note that Counterparty has elected to
deliver to Holders (as such term is defined in the Indenture) of the related
Convertible Notes (the “Specified Cash Amount”). Notwithstanding the foregoing,
any Notice of Exercise and the related automatic exercise of the related Options
shall be effective if given after the Exercise Notice Deadline but prior to 5:00
p.m. (New York City time) on the fifth Scheduled Valid Day following the
Exercise Notice Deadline and, in respect of any Options in respect of which such
notice is delivered after the Exercise Notice Deadline pursuant to this
provision, the Calculation Agent shall have the right to adjust the number of
Shares and/or amount of cash deliverable by Dealer with respect to such Options
in a commercially reasonable manner as appropriate to reflect the additional
costs and losses (including, but not limited to, hedging mismatches and market
losses) and expenses incurred by Dealer in connection with its hedging
activities (including the unwinding of any hedge position) as a result of
Dealer’s not having received such notice on or prior to the Exercise Notice
Deadline. Counterparty acknowledges its responsibilities under applicable
securities laws, and in particular Section 9 and Section 10(b) of the Exchange
Act (as defined below) and the rules and regulations thereunder, in respect of
any election of a settlement method with respect to the Convertible Notes.  

 

 4 

 

 

  Valuation Time: At the close of trading of the regular trading session on the
Exchange; provided that if the principal trading session is extended, the
Calculation Agent shall determine the Valuation Time in good faith in its
commercially reasonable discretion.         Market Disruption Event: Section
6.3(a) of the Equity Definitions is hereby replaced in its entirety by the
following:           “‘Market Disruption Event’ means, in respect of a Share,
(i) a failure by the primary U.S. national or regional securities exchange or
market on which the Shares are listed or admitted for trading to open for
trading during its regular trading session or (ii) the occurrence or existence
prior to 1:00 p.m. (New York City time) on any Scheduled Valid Day for the
Shares for more than one half-hour period in the aggregate during regular
trading hours of any suspension or limitation imposed on trading (by reason of
movements in price exceeding limits permitted by the relevant stock exchange or
otherwise) in the Shares or in any options contracts or futures contracts
relating to the Shares.”

 

Settlement Terms.

 

        Settlement Method: For any Option, Net Share Settlement; provided that
if the Relevant Settlement Method set forth below for such Option is not Net
Share Settlement, then the Settlement Method for such Option shall be such
Relevant Settlement Method, but only if Counterparty shall have notified Dealer
of the Relevant Settlement Method in the Notice of Final Settlement Method.    
    Relevant Settlement Method: In respect of any Option:         (i)    if
Counterparty has elected (or, in the case of (C), is deemed to have elected) to
settle its conversion obligations in respect of the related Convertible Note (A)
entirely in Shares pursuant to Section 14.02(a)(iv)(A) of the Supplemental
Indenture (together with cash in lieu of fractional Shares) (such settlement
method, “Settlement in Shares”), (B) in a combination of cash and Shares
pursuant to Section 14.02(a)(iv)(C) of the Supplemental Indenture with a
Specified Cash Amount less than USD 1,000 (such settlement method, “Low Cash
Combination Settlement”) or (C) in a combination of cash and Shares pursuant to
Section 14.02(a)(iv)(C) of the Supplemental Indenture with a Specified Cash
Amount equal to USD 1,000, then, in each case, the Relevant Settlement Method
for such Option shall be Net Share Settlement;         (ii)    if Counterparty
has elected to settle its conversion obligations in respect of the related
Convertible Note in a combination of cash and Shares pursuant to Section
14.02(a)(iv)(C) of the Supplemental Indenture with a Specified Cash Amount
greater than USD 1,000, then the Relevant Settlement Method for such Option
shall be Combination Settlement; and

 

 5 

 

 

    (iii)    if Counterparty has elected to settle its conversion obligations in
respect of the related Convertible Note entirely in cash pursuant to Section
14.02(a)(iv)(B) of the Supplemental Indenture (such settlement method,
“Settlement in Cash”), then the Relevant Settlement Method for such Option shall
be Cash Settlement.         Net Share Settlement: If Net Share Settlement is
applicable to any Option exercised or deemed exercised hereunder, Dealer will
deliver to Counterparty, on the relevant Settlement Date for each such Option, a
number of Shares (the “Net Share Settlement Amount”) equal to the sum, for each
Valid Day during the Settlement Averaging Period for each such Option, of (i)
(a) the Daily Option Value for such Valid Day, divided by (b) the Relevant Price
on such Valid Day, divided by (ii) the number of Valid Days in the Settlement
Averaging Period; provided that in no event shall the Net Share Settlement
Amount for such Option exceed a number of Shares equal to the Applicable Limit
for such Option divided by the Applicable Limit Price on the Settlement Date for
such Option.           Dealer will pay cash in lieu of delivering any fractional
Shares to be delivered with respect to any Net Share Settlement Amount valued at
the Relevant Price for the last Valid Day of the Settlement Averaging Period.  
      Combination Settlement: If Combination Settlement is applicable to any
Option exercised or deemed exercised hereunder, Dealer will pay and/or deliver,
as the case may be, to Counterparty, on the relevant Settlement Date for each
such Option:

 

  (i) cash (the “Combination Settlement Cash Amount”) equal to the sum, for each
Valid Day during the Settlement Averaging Period for such Option, of (A) an
amount (the “Daily Combination Settlement Cash Amount”) equal to the lesser of
(1) the product of (x) the Applicable Percentage and (y) the Specified Cash
Amount minus USD 1,000 and (2) the Daily Option Value for such Valid Day,
divided by (B) the number of Valid Days in the Settlement Averaging Period;
provided that, if the calculation in clause (A) above results in zero or a
negative number for any Valid Day, the Daily Combination Settlement Cash Amount
for such Valid Day shall be deemed to be zero; and         (ii) Shares (the
“Combination Settlement Share Amount”) equal to the sum, for each Valid Day
during the Settlement Averaging Period for such Option, of a number of Shares
for such Valid Day (the “Daily Combination Settlement Share Amount”) equal to
(A) (1) the Daily Option Value for such Valid Day, minus the Daily Combination
Settlement Cash Amount for such Valid Day, divided by (2) the Relevant Price on
such Valid Day, divided by (B) the number of Valid Days in the Settlement
Averaging Period; provided that, if the calculation in sub-clause (A)(1) above
results in zero or a negative number for any Valid Day, the Daily Combination
Settlement Share Amount for such Valid Day shall be deemed to be zero;

 

 6 

 

 

    provided that in no event shall the sum of (x) the Combination Settlement
Cash Amount for such Option and (y) the Combination Settlement Share Amount for
such Option, multiplied by the Applicable Limit Price on the Settlement Date for
such Option, exceed the Applicable Limit for such Option.           Dealer will
pay cash in lieu of delivering any fractional Shares to be delivered with
respect to any Combination Settlement Share Amount valued at the Relevant Price
for the last Valid Day of the Settlement Averaging Period.         Cash
Settlement:

If Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash (the “Cash Settlement Amount”) equal to the sum, for each Valid Day during
the Settlement Averaging Period for such Option, of (i) the Daily Option Value
for such Valid Day, divided by (ii) the number of Valid Days in the Settlement
Averaging Period; provided that in no event shall the Cash Settlement Amount for
such Option exceed the Applicable Limit for such Option.

        Daily Option Value: For any Valid Day, an amount equal to (i) the Option
Entitlement on such Valid Day, multiplied by (ii) (A) the lesser of the Relevant
Price on such Valid Day and the Cap Price, minus (B) the Strike Price on such
Valid Day; provided that, if the calculation contained in clause (ii) above
results in a negative number, the Daily Option Value for such Valid Day shall be
deemed to be zero. In no event will the Daily Option Value be less than zero.  
      Applicable Limit:

For any Option, an amount of cash equal to the Applicable Percentage, multiplied
by the excess of (i) the aggregate of (A) the amount of cash, if any, paid to
the Holder of the related Convertible Note upon conversion of such Convertible
Note and (B) the number of Shares, if any, delivered to the Holder of the
related Convertible Note upon conversion of such Convertible Note, in each case,
pursuant to the terms of the Indenture, multiplied by the Applicable Limit Price
on the Settlement Date for such Option, over (ii) USD 1,000. 

 

 7 

 

 

  Applicable Limit Price: On any day, the opening price as displayed under the
heading “Op” on Bloomberg page ICPT <equity> (or any successor thereto).        
Valid Day: A day on which (i) there is no Market Disruption Event and (ii)
trading in the Shares generally occurs on the Exchange or, if the Shares are not
then listed on the Exchange, on the principal other U.S. national or regional
securities exchange on which the Shares are then listed or, if the Shares are
not then listed on a U.S. national or regional securities exchange, on the
principal other market on which the Shares are then listed or admitted for
trading. If the Shares are not so listed or admitted for trading, “Valid Day”
means a Business Day.         Scheduled Valid Day: A day that is scheduled to be
a Valid Day on the principal U.S. national or regional securities exchange or
market on which the Shares are listed or admitted for trading. If the Shares are
not so listed or admitted for trading, “Scheduled Valid Day” means a Business
Day.         Business Day: Any day other than a Saturday, a Sunday or a day on
which the Federal Reserve Bank of New York is authorized or required by law,
regulation or executive order to close or be closed.         Relevant Price: On
any Valid Day, the per Share volume-weighted average price as displayed under
the heading “Bloomberg VWAP” on Bloomberg page ICPT <equity> AQR (or its
equivalent successor if such page is not available) in respect of the period
from the scheduled open of trading on the Exchange until the scheduled close of
trading of the primary trading session on the Exchange on such Valid Day (or if
such volume-weighted average price is unavailable, the market value of one Share
on such Valid Day, as determined by the Calculation Agent, using, if
practicable, a volume-weighted average method). The “Relevant Price” shall be
determined without regard to after-hours trading or any other trading outside of
the regular trading session trading hours.         Settlement Averaging Period:
For any Option, the 20 consecutive Valid Days commencing on, and including, the
22nd Scheduled Valid Day immediately prior to the Expiration Date; provided that
if the Notice of Final Settlement Method for such Option specifies that
Settlement in Shares or Low Cash Combination Settlement applies to the related
Convertible Note, the Settlement Averaging Period shall be the 40 consecutive
Valid Days commencing on, and including, the 42nd Scheduled Valid Day
immediately prior to the Expiration Date.

 

  Settlement Date: For any Option, the third Business Day immediately following
the final Valid Day of the Settlement Averaging Period for such Option.

 

 8 

 

 

  Settlement Currency: USD         Other Applicable Provisions: The provisions
of Sections 9.1(c), 9.8, 9.9 and 9.11 of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Settled”. “Share
Settled” in relation to any Option means that Net Share Settlement or
Combination Settlement is applicable to that Option.         Representation and
Agreement: Notwithstanding anything to the contrary in the Equity Definitions
(including, but not limited to, Section 9.11 thereof), the parties acknowledge
that (i) any Shares delivered to Counterparty shall be, upon delivery, subject
to restrictions and limitations arising from Counterparty’s status as issuer of
the Shares under applicable securities laws, (ii) Dealer may deliver any Shares
required to be delivered hereunder in certificated form in lieu of delivery
through the Clearance System and (iii) any Shares delivered to Counterparty may
be “restricted securities” (as defined in Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”)).

 

3.          Additional Terms applicable to the Transaction.

 

Adjustments applicable to the Transaction:

 

  Potential Adjustment Events: Notwithstanding Section 11.2(e) of the Equity
Definitions, a “Potential Adjustment Event” means an occurrence of any event or
condition, as set forth in any Dilution Adjustment Provision, that would result
in an adjustment under the Indenture to the “Conversion Rate” or the composition
of a “unit of Reference Property” or to any “Last Reported Sale Price,” “Daily
VWAP,” “Daily Conversion Value” or “Daily Settlement Amount” (each as defined in
the Indenture). For the avoidance of doubt, Dealer shall not have any delivery
or payment obligation hereunder, and no adjustment shall be made to the terms of
the Transaction, on account of (x) any distribution of cash, property or
securities by Counterparty to holders of the Convertible Notes (upon conversion
or otherwise) or (y) any other transaction in which holders of the Convertible
Notes are entitled to participate, in each case, in lieu of an adjustment under
the Indenture of the type referred to in the immediately preceding sentence
(including, without limitation, pursuant to the fourth sentence of the first
paragraph of Section 14.04(c) of the Supplemental Indenture or the fourth
sentence of Section 14.04(d) of the Supplemental Indenture).         Method of
Adjustment:

Calculation Agent Adjustment, which means that, notwithstanding Section 11.2(c)
of the Equity Definitions, upon any Potential Adjustment Event, the Calculation
Agent, in a commercially reasonable manner and in consultation with
Counterparty, shall make a corresponding adjustment to any one or more of the
Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction to the
extent an analogous adjustment is required to be made pursuant to the Indenture
in connection with such Potential Adjustment Event;

 

 

 9 

 

 

    provided that, notwithstanding the foregoing and “Consequences of Merger
Events / Tender Offers” below, if the Calculation Agent in good faith disagrees
with any adjustment to the Convertible Notes that involves an exercise of
discretion by Counterparty or its board of directors (including, without
limitation, pursuant to Section 14.05 of the Supplemental Indenture, Section
14.07 of the Supplemental Indenture or any supplemental indenture entered into
thereunder or in connection with any proportional adjustment or the
determination of the fair value of any securities, property, rights or other
assets), then in each such case, the Calculation Agent will determine the
adjustment to be made to any one or more of the Strike Price, Number of Options,
Option Entitlement and any other variable relevant to the exercise, settlement
or payment for the Transaction in a commercially reasonable manner and in
consultation with Counterparty;           provided further that, notwithstanding
the foregoing, if any Potential Adjustment Event occurs during the Settlement
Averaging Period but no adjustment was made to any Convertible Note under the
Indenture because the relevant Holder (as such term is defined in the Indenture)
was deemed to be a record owner of the underlying Shares on the related
Conversion Date, then the Calculation Agent shall make an adjustment, as
determined by it, to the terms hereof in order to account for such Potential
Adjustment Event in a commercially reasonable manner and in consultation with
Counterparty.           Notwithstanding the foregoing, the Calculation Agent’s
obligation to consult with Counterparty as set forth in this “—Method of
Adjustment” section shall be subject to compliance with applicable legal,
regulatory or self-regulatory requirements, and with related policies and
procedures applicable to the Calculation Agent (as reasonably determined by the
Calculation Agent). In addition, for the avoidance of doubt and notwithstanding
the Calculation Agent’s obligation to consult with Counterparty as set forth in
this “—Method of Adjustment” section, all calculations, adjustments and
determinations made by the Calculation Agent shall be final and conclusive.    
    Dilution Adjustment Provisions: Sections 14.04(a), (b), (c), (d) and (e) and
Section 14.05 of the Supplemental Indenture.

 

 10 

 

  

Extraordinary Events applicable to the Transaction:

 

  Merger Events: Applicable; provided that notwithstanding Section 12.1(b) of
the Equity Definitions, which shall not apply with respect to the Transaction, a
“Merger Event” means the occurrence of a “Share Exchange Event” (as defined in
Section 14.07 of the Supplemental Indenture).         Tender Offers: Applicable;
provided that notwithstanding Section 12.1(d) of the Equity Definitions, a
“Tender Offer” means the occurrence of any event or condition set forth in
Section 14.04(e) of the Supplemental Indenture.         Consequences of Merger
Events/     Tender Offers: Notwithstanding Section 12.2 and Section 12.3 of the
Equity Definitions, upon the occurrence of a Merger Event or a Tender Offer, the
Calculation Agent shall make a corresponding adjustment in respect of any
adjustment under the Indenture to any one or more of the nature of the Shares
(in the case of a Merger Event), Strike Price, Number of Options and the Option
Entitlement to the extent an analogous adjustment is required to be made
pursuant to the Indenture in connection with such Merger Event or Tender Offer,
as the case may be; provided, however, that such adjustment shall be made
without regard to any adjustment to the Conversion Rate pursuant to any Excluded
Provision;           provided further that if, with respect to a Merger Event or
a Tender Offer, (i) the consideration for the Shares includes (or, at the option
of a holder of Shares, may include) shares of an entity or person that is not a
corporation or is not organized under the laws of the United States, any State
thereof or the District of Columbia or (ii) the Counterparty to the Transaction
following such Merger Event or Tender Offer will not be a corporation, then, in
either case, Cancellation and Payment (Calculation Agent Determination) may
apply at Dealer’s sole election; and           provided further that, for the
avoidance of doubt, adjustments shall be made pursuant to the provisions set
forth above regardless of whether any Merger Event or Tender Offer gives rise to
an Early Conversion.      

 

 11 

 

 

  Consequences of Announcement Events: Modified Calculation Agent Adjustment as
set forth in Section 12.3(d) of the Equity Definitions; provided that, in
respect of an Announcement Event, (x) references to “Tender Offer” shall be
replaced by references to “Announcement Event” and references to “Tender Offer
Date” shall be replaced by references to “date of such Announcement Event”, (y)
the word “shall” in the second line shall be replaced with “may” and the phrase
“exercise, settlement, payment or any other terms of the Transaction (including,
without limitation, the spread)” shall be replaced with the phrase “Cap Price
(provided that in no event shall the Cap Price be less than the Strike Price)”,
and (z) for the avoidance of doubt, the Calculation Agent may determine whether
the relevant Announcement Event has had a material economic effect on the
Transaction (and, if so, may adjust the Cap Price accordingly) on one or more
occasions on or after the date of the Announcement Event up to, and including,
the Expiration Date, any Early Termination Date and/or any other date of
cancellation, it being understood that any adjustment in respect of an
Announcement Event shall take into account any earlier adjustment relating to
the same Announcement Event. An Announcement Event shall be an “Extraordinary
Event” for purposes of the Equity Definitions, to which Article 12 of the Equity
Definitions is applicable.         Announcement Event: (i) The public
announcement by any entity of (x) any transaction or event that, if completed,
would constitute a Merger Event or Tender Offer, (y) any potential acquisition
by Issuer and/or its subsidiaries where the aggregate consideration exceeds 30%
of the market capitalization of Issuer as of the date of such announcement (an
“Acquisition Transaction”) or (z) the firm intention to enter into a Merger
Event or Tender Offer or an Acquisition Transaction (provided that, in the case
of this clause (z), such entity has or could obtain the financial resources
necessary to consummate such transaction, as determined by the Calculation Agent
(which determination, for the avoidance of doubt, may take into consideration
the effect of such announcement, as determined by the Calculation Agent, on the
market price of the Shares or options relating to the Shares)), (ii) the public
announcement by Issuer of a firm intention to solicit or enter into, or to
explore strategic alternatives or other similar undertaking that may include, a
Merger Event or Tender Offer or an Acquisition Transaction or (iii) any
subsequent public announcement by any entity of a material change to a
transaction or intention that is the subject of an announcement of the type
described in clause (i) or (ii) of this sentence (including, without limitation,
a new announcement, whether or not by the same party, relating to such a
transaction or intention or the announcement of a withdrawal from, or the
abandonment or discontinuation of, such a transaction or intention), as
determined by the Calculation Agent. For the avoidance of doubt, the occurrence
of an Announcement Event with respect to any transaction or intention shall not
preclude the occurrence of a later Announcement Event with respect to such
transaction or intention. For purposes of this definition of “Announcement
Event,” (A) “Merger Event” shall mean such term as defined under Section 12.1(b)
of the Equity Definitions (but, for the avoidance of doubt, the remainder of the
definition of “Merger Event” in Section 12.1(b) of the Equity Definitions
following the definition of “Reverse Merger” therein shall be disregarded) and
(B) “Tender Offer” shall mean such term as defined under Section 12.1(d) of the
Equity Definitions; provided that Section 12.1(d) of the Equity Definitions is
hereby amended by (i) inserting the word “similar” immediately prior to the word
“event” in the second line thereof and (ii) replacing “10%” with “30%” in the
third line thereof.

 

 12 

 

 

  Nationalization, Insolvency or Delisting: Cancellation and Payment
(Calculation Agent Determination); provided that, in addition to the provisions
of Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors), such exchange or
quotation system shall thereafter be deemed to be the Exchange.        
Additional Disruption Events:           Change in Law: Applicable; provided that
Section 12.9(a)(ii) of the Equity Definitions is hereby amended by (i) replacing
the word “Shares” with the phrase “Hedge Positions” in clause (X) thereof and
(ii) inserting the parenthetical “(including, for the avoidance of doubt and
without limitation, adoption or promulgation of new regulations authorized or
mandated by existing statute)” at the end of clause (A) thereof.         Failure
to Deliver: Applicable         Hedging Disruption: Applicable; provided that:

 

  (i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by
inserting the following phrases at the end of such Section:           “For the
avoidance of doubt, the term “equity price risk” shall be deemed to include, but
shall not be limited to, stock price and volatility risk. And, for the further
avoidance of doubt, any such transactions or assets referred to in phrases (A)
or (B) above must be available on commercially reasonable pricing terms as
determined by Dealer (whose determination shall be final and conclusive) in
consultation with Counterparty. For purposes of the immediately preceding
sentence, a de minimis increase (as compared with circumstances existing on the
Trade Date) in the cost of acquiring, establishing, re-establishing,
substituting, maintaining, unwinding or disposing of any transaction(s) or
asset(s) that the Hedging Party deems necessary to hedge the equity price risk
of entering into and performing its obligations with respect to the relevant
Transaction shall not give rise to a Hedging Disruption.”; and

 

 13 

 

 

  (ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

  Increased Cost of Hedging: Not Applicable         Hedging Party: For all
applicable Additional Disruption Events, Dealer.         Determining Party: For
all applicable Extraordinary Events, Dealer.         Non-Reliance: Applicable  
      Agreements and Acknowledgments     Regarding Hedging Activities:
Applicable         Additional Acknowledgments: Applicable

 

4. Calculation Agent. Dealer, whose judgments, determinations and calculations
shall be made in good faith and in a commercially reasonable manner; provided
that, following the occurrence and during the continuance of an Event of Default
of the type described in Section 5(a)(vii) of the Agreement with respect to
which Dealer is the Defaulting Party, Counterparty shall have the right to
designate a nationally recognized third-party dealer in over-the-counter
corporate equity derivatives to act, during the period commencing on the date
such Event of Default occurred and ending on the Early Termination Date with
respect to such Event of Default (or, if earlier, the date on which such Event
of Default is no longer continuing), as the Calculation Agent. Following any
determination or calculation by the Calculation Agent hereunder, upon a written
request by Counterparty, the Calculation Agent shall promptly (but in any event
within five (5) Scheduled Valid Days) provide to Counterparty by e-mail to the
e-mail address provided by Counterparty in such request, a report (in a commonly
used file format for the storage and manipulation of financial data) displaying
in reasonable detail the basis for such determination or calculation (including
any assumptions used in making such determination or calculation), it being
understood that the Calculation Agent shall not be obligated to disclose any
proprietary or confidential models or proprietary or confidential information
used by it for such determination or calculation.

 

 14 

 

 

5.          Account Details.

 

(a)          Account for payments to Counterparty:

 

To be provided by Counterparty.

 

Account for delivery of Shares to Counterparty:

 

To be provided by Counterparty.

 

(b)          Account for payments to Dealer:

 



Account for delivery of Shares from Dealer:

 

To be provided by Dealer.

 

6.          Offices.

 

(a)          The Office of Counterparty for the Transaction is: Inapplicable,
Counterparty is not a Multibranch Party.

 

(b)          The Office of Dealer for the Transaction is: London

 

UBS AG, London Branch
c/o UBS Securities LLC
1285 Avenue of the Americas
New York, New York 10019

 

7.          Notices.

 

(a)          Address for notices or communications to Counterparty:

 



Intercept Pharmaceuticals, Inc.

450 West 15th Street, Suite 505

New York, NY 10011

Attention:             Chief Financial Officer

Telephone No.:    (646) 747-1000

Facsimile No.:      (646) 747-1001

 

(b)          Address for notices or communications to Dealer:

 

To: UBS AG, London Branch

c/o UBS Securities LLC

1285 Avenue of the Americas New York, NY 10019



 

With a copy to:

 

Equities Legal Department

315 Deaderick Street

Nashville, TN 37238

 



 

 15 

 

  



 

8.          Representations and Warranties.

 

Other than for purposes of Section 5(a)(iv) of the Agreement, each of the
representations and warranties of Counterparty set forth in Section 1 of the
Underwriting Agreement (the “Underwriting Agreement”) dated as of June 30, 2016
between Counterparty and RBC Capital Markets, LLC and UBS Securities LLC, as
representatives of the Underwriters party thereto (the “Underwriter”), are true
and correct and are hereby deemed to be repeated to Dealer as if set forth
herein. Counterparty hereby further represents and warrants to Dealer on the
date hereof and on and as of the Premium Payment Date that:

 

(a)          Counterparty is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization or incorporation
and has all necessary corporate power and authority to execute, deliver and
perform its obligations in respect of the Transaction; such execution, delivery
and performance have been duly authorized by all necessary corporate action on
Counterparty’s part; and this Confirmation has been duly and validly executed
and delivered by Counterparty and constitutes its valid and binding obligation,
enforceable against Counterparty in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and except
that rights to indemnification and contribution hereunder may be limited by
federal or state securities laws or public policy relating thereto.

 

(b)          Neither the execution and delivery of this Confirmation nor the
incurrence or performance of obligations of Counterparty hereunder will conflict
with or result in a breach of the certificate of incorporation or by-laws (or
any equivalent documents) of Counterparty, or any applicable law or regulation,
or any order, writ, injunction or decree of any court or governmental authority
or agency, or any agreement or instrument filed as an exhibit to Counterparty’s
Annual Report on Form 10-K for the year ended December 31, 2015, as updated by
any subsequent filings, or constitute a default under, or result in the creation
of any lien under, any such agreement or instrument.

 

(c)          No consent, approval, authorization, or order of, or filing with,
any governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act or state securities laws.

 

(d)          Counterparty is not and, after consummation of the transactions
contemplated hereby, will not be required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

 

(e)          Counterparty is an “eligible contract participant” (as such term is
defined in Section 1a(18) of the Commodity Exchange Act, as amended, other than
a person that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

(f)          Counterparty is not, on the date hereof, in possession of any
material non-public information with respect to Counterparty or the Shares.

 

(g)          To Counterparty’s knowledge, no state or local (including any
non-U.S. jurisdiction’s) law, rule, regulation or regulatory order applicable to
the Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares.

 

 16 

 

 

(h)          Counterparty (A) is capable of evaluating investment risks
independently, both in general and with regard to all transactions and
investment strategies involving a security or securities; (B) will exercise
independent judgment in evaluating the recommendations of any broker-dealer or
its associated persons, unless it has otherwise notified the broker-dealer in
writing; and (C) has total assets of at least USD 50 million.

 

(i)          Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that Dealer is not making any
representations or warranties with respect to the treatment of the Transaction
under any accounting standards including FASB Statements 128, 133, 149 (each as
amended), or 150, EITF Issue No. 00-19, 01-6, 03-6 or 07-5 (or any successor
issue statements) or under FASB’s Liabilities & Equity Project.

 

(j)          Without limiting the generality of Section 3(a)(iii) of the
Agreement, the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the
Exchange Act.

 

(k)          (A) Counterparty is acting for its own account, and it has made its
own independent decisions to enter into the Transaction and as to whether the
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary, (B) Counterparty is not
relying on any communication (written or oral) of Dealer or any of its
affiliates as investment advice or as a recommendation to enter into the
Transaction (it being understood that information and explanations related to
the terms and conditions of the Transaction shall not be considered investment
advice or a recommendation to enter into the Transaction) and (C) no
communication (written or oral) received from Dealer or any of its affiliates
shall be deemed to be an assurance or guarantee as to the expected results of
the Transaction.

 

Dealer hereby represents and warrants to Counterparty on the date hereof and on
and as of the Premium Payment Date, that Dealer is an “eligible contract
participant” (as such term is defined in Section 1a(18) of the Commodity
Exchange Act, other than a person that is an eligible contract participant under
Section 1a(18)(C) of the Commodity Exchange Act).

 

9.          Other Provisions.

 

(a)          Opinions. Counterparty shall deliver to Dealer an opinion of
counsel (subject to customary qualifications, assumptions and exceptions), dated
as of the Premium Payment Date, with respect to the matters set forth in
Sections 8(a) through (c) of this Confirmation. Delivery of such opinion to
Dealer shall be a condition precedent for the purpose of Section 2(a)(iii) of
the Agreement with respect to each obligation of Dealer under Section 2(a)(i) of
the Agreement.

 

 17 

 

 

(b)          Repurchase Notices. Counterparty shall, on any day on which
Counterparty effects any repurchase of Shares, promptly give Dealer a written
notice of such repurchase (a “Repurchase Notice”) on such day if following such
repurchase, the Notice Percentage as determined on the date of such Repurchase
Notice is (i) greater than 6.0% and (ii) greater by 0.5% than the Notice
Percentage included in the immediately preceding Repurchase Notice (or, in the
case of the first such Repurchase Notice, greater than the Notice Percentage as
of the date hereof); provided that Counterparty shall deliver a Repurchase
Notice to Dealer at least five Scheduled Valid Days prior to effecting any
non-open market repurchase (including, without limitation, pursuant to a tender
offer or an accelerated share repurchase program or other structured derivative
transaction) that Counterparty reasonably expects to result in the repurchase of
a number of Shares constituting more than 10% of the number of Shares
outstanding on the date of such repurchase. The “Notice Percentage” as of any
day is the fraction, expressed as a percentage, the numerator of which is the
Number of Shares and the denominator of which is the number of Shares
outstanding on such day. Counterparty agrees to indemnify and hold harmless
Dealer and its affiliates and their respective officers, directors, employees,
affiliates, advisors, agents and controlling persons (each, an “Indemnified
Person”) from and against any and all reasonable losses (including losses
relating to Dealer’s commercially reasonable hedging activities as a consequence
of becoming, or of the risk of becoming, a Section 16 “insider”, including
without limitation, any forbearance from commercially reasonable hedging
activities or cessation of commercially reasonable hedging activities and any
reasonable losses in connection therewith with respect to the Transaction),
claims, damages, judgments, liabilities and expenses (including reasonable
attorney’s fees), joint or several, which an Indemnified Person may become
subject to under applicable securities laws, as a result of Counterparty’s
failure to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this paragraph, and to reimburse, within 30 days, upon written
request, each of such Indemnified Persons for any reasonable legal or other
expenses incurred in connection with investigating, preparing for, providing
testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Counterparty’s failure to provide Dealer
with a Repurchase Notice in accordance with this paragraph, such Indemnified
Person shall promptly notify Counterparty in writing, and Counterparty, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. Counterparty shall not be
liable to the extent that the Indemnified Person fails to notify Counterparty
within a commercially reasonable period of time after any action is commenced
against it in respect of which Indemnity may be sought hereunder. In addition,
Counterparty shall not be liable for any settlement of any such proceeding
contemplated by this paragraph that is effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Counterparty agrees to indemnify any Indemnified Person from and against any
loss or liability by reason of such settlement or judgment. Counterparty shall
not, without the prior written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding contemplated by this
paragraph that is in respect of which any Indemnified Person is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Person, unless such settlement includes an unconditional release of such
Indemnified Person from all liability on claims that are the subject matter of
such proceeding on terms reasonably satisfactory to such Indemnified Person.
Counterparty shall not be liable for any losses, claims, damages or liabilities
(or expenses relating thereto) of any Indemnified Person that result from the
bad faith, gross negligence, willful misconduct or fraud of such Indemnified
Person. If the indemnification provided for in this paragraph is unavailable to
an Indemnified Person or insufficient in respect of any reasonable losses,
claims, damages or liabilities referred to therein, then Counterparty hereunder,
in lieu of indemnifying such Indemnified Person thereunder, shall contribute to
the amount paid or payable by such Indemnified Person as a result of such
losses, claims, damages or liabilities. The remedies provided for in this
paragraph ‎(b) are not exclusive and shall not limit any rights or remedies
which may otherwise be available to any Indemnified Person at law or in equity.
The indemnity and contribution agreements contained in this paragraph shall
remain operative and in full force and effect regardless of the termination of
the Transaction.

 

(c)          Regulation M. Counterparty is not on the Trade Date, and will not
be during any “Observation Period” (as defined in the Indenture) in respect of
any conversion of a Convertible Note that is not an Early Conversion, engaged in
a distribution, as such term is used in Regulation M under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), of any securities of
Counterparty, other than (i) a distribution meeting the requirements of the
exception set forth in Rules 101(b)(10) and 102(b)(7) of Regulation M and (ii)
the distribution of the Convertible Notes. Counterparty shall not, until the
second Scheduled Valid Day immediately following the Trade Date, and from the
beginning of such “Observation Period” until the second Scheduled Valid Day
immediately following the relevant Settlement Date, engage in any such
distribution.

 

 18 

 

 

(d)          Rule 10b-18. On the Trade Date and during any “Observation Period”
(as defined in the Indenture) in respect of any conversion of a Convertible Note
that is not an Early Conversion, neither Counterparty nor any “affiliate” or
“affiliated purchaser” (each as defined in Rule 10b-18 under the Exchange Act
(“Rule 10b-18”)) shall directly or indirectly (including, without limitation, by
means of any cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable or
exercisable for Shares.

 

(e)          Resolutions. On or prior to the Trade Date, Counterparty shall
deliver to Dealer a resolution of Counterparty’s board of directors authorizing
the Transaction.

 

(f)          Solvency. On each of the Trade Date and the Premium Payment Date,
Counterparty is not, or will not be, “insolvent” (as such term is defined under
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”)), and Counterparty would be able to purchase a number of
Shares equal to the Number of Shares in compliance with the corporate laws of
the jurisdiction of its incorporation.

 

(g)          Private Placement. Counterparty acknowledges that the offer and
sale of the Transaction to it is intended to be exempt from registration under
the Securities Act, by virtue of Section 4(a)(2) thereof. Accordingly,
Counterparty represents and warrants to Dealer that (i) it has the financial
ability to bear the economic risk of its investment in the Transaction and is
able to bear a total loss of its investment, (ii) it is an “accredited investor”
as that term is defined in Regulation D as promulgated under the Securities Act,
(iii) it is entering into the Transaction for its own account and without a view
to the distribution or resale thereof and (iv) the assignment, transfer or other
disposition of the Transaction has not been and will not be registered under the
Securities Act and is restricted under this Confirmation, the Securities Act and
state securities laws.

 

(h)          No Manipulation. Counterparty is not entering into the Transaction
to create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

(i)          Transfer or Assignment.

 

(i)          Counterparty shall have the right to transfer or assign its rights
and obligations hereunder with respect to all, but not less than all, of the
Options hereunder (such Options, the “Transfer Options”); provided that such
transfer or assignment shall be subject to reasonable conditions that Dealer may
impose, including but not limited, to the following conditions:

 

(A)         With respect to any Transfer Options, Counterparty shall not be
released from its notice and indemnification obligations pursuant to Section
‎9(b) or any obligations under Section ‎9(p) or ‎9(q) of this Confirmation;

 

(B)         Such transfer or assignment shall be effected on terms, including
any reasonable undertakings by such third party (including, but not limited to,
an undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are reasonably requested
and reasonably satisfactory to Dealer;

 

 19 

 

  

(C)         Dealer will not, as a result of such transfer and assignment, be
required to pay the transferee on any payment date an amount under Section
2(d)(i)(4) of the Agreement greater than an amount that Dealer would have been
required to pay to Counterparty in the absence of such transfer and assignment;

 

(D)         An Event of Default, Potential Event of Default or Termination Event
will not occur as a result of such transfer and assignment;

 

(E)         Counterparty shall cause the transferee to make such Payee Tax
Representations and to provide such tax documentation as may be reasonably
requested by Dealer to permit Dealer to determine that results described in
clauses ‎(C) and ‎(D) will not occur upon or after such transfer and assignment;
and

 

(F)         Counterparty shall be responsible for all reasonable costs and
expenses, including reasonable counsel fees, incurred by Dealer in connection
with such transfer or assignment.

 

(ii)         Dealer may, without Counterparty’s consent, transfer or assign all
or any part of its rights or obligations under the Transaction (A) to any
affiliate of Dealer that is a dealer as defined under Section 475(c)(1) of the
Code (1) that has a long-term issuer rating that is equal to or better than
Dealer’s credit rating at the time of such transfer or assignment, or (2) whose
obligations hereunder will be guaranteed, pursuant to the terms of a full and
unconditional customary guarantee in a form used by Dealer generally for similar
transactions, by Dealer or Dealer’s ultimate parent, or (B) to any other third
party that is a dealer as defined under Section 475(c)(1) of the Code with a
long-term issuer rating equal to or better than the lesser of (1) the credit
rating of Dealer at the time of the transfer and (2) A- by Standard and Poor’s
Rating Group, Inc. or its successor (“S&P”), or A3 by Moody’s Investor Service,
Inc. (“Moody’s”) or, if either S&P or Moody’s ceases to rate such debt, at least
an equivalent rating or better by a substitute rating agency mutually agreed by
Counterparty and Dealer. Without limiting the foregoing, no transfer or
assignment by Dealer shall be permitted hereunder if an Event of Default,
Potential Event of Default or Termination Event would occur as a result of such
transfer or assignment. If at any time at which (A) the Section 16 Percentage
exceeds 8.5%, (B) the Option Equity Percentage exceeds 14.5% or (C) the Share
Amount exceeds the Applicable Share Limit (if any applies) (any such condition
described in clauses (A), (B) or (C), an “Excess Ownership Position”), Dealer is
unable after using its commercially reasonable efforts to effect a transfer or
assignment of Options to a third party in accordance with the two immediately
preceding sentences on pricing terms reasonably acceptable to Dealer and within
a time period reasonably acceptable to Dealer such that no Excess Ownership
Position exists, then Dealer may designate any Exchange Business Day as an Early
Termination Date with respect to a portion of the Transaction (the “Terminated
Portion”), such that following such partial termination no Excess Ownership
Position exists. In the event that Dealer so designates an Early Termination
Date with respect to a portion of the Transaction, a payment shall be made
pursuant to Section 6 of the Agreement as if (1) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the number of Options underlying
the Terminated Portion, (2) Counterparty were the sole Affected Party with
respect to such partial termination and (3) the Terminated Portion were the sole
Affected Transaction (and, for the avoidance of doubt, the provisions of Section
‎9(o) shall apply to any amount that is payable by Dealer to Counterparty
pursuant to this sentence as if Counterparty was not the Affected Party);
provided that in calculating any amount due following such designation, Dealer
shall act in good faith and in a commercially reasonable manner and shall comply
with the second sentence of the provision opposite the caption “Calculation
Agent” above as if Dealer were acting as Calculation Agent for this purpose. The
“Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
each person subject to aggregation of Shares with Dealer under Section 13 or
Section 16 of the Exchange Act and rules promulgated thereunder directly or
indirectly beneficially own (as defined under Section 13 or Section 16 of the
Exchange Act and rules promulgated thereunder) and (B) the denominator of which
is the number of Shares outstanding. The “Option Equity Percentage” as of any
day is the fraction, expressed as a percentage, (A) the numerator of which is
the sum of (1) the product of the Number of Options and the Option Entitlement
and (2) the aggregate number of Shares underlying any other call option
transaction sold by Dealer to Counterparty, and (B) the denominator of which is
the number of Shares outstanding. The “Share Amount” as of any day is the number
of Shares that Dealer and any person whose ownership position would be
aggregated with that of Dealer (Dealer or any such person, a “Dealer Person”)
under any law, rule, regulation, regulatory order or organizational documents or
contracts of Counterparty that are, in each case, applicable to ownership of
Shares (“Applicable Restrictions”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations (except for any filing requirements on Form 13F,
Schedule 13D or Schedule 13G under the Exchange Act, in each case, as in effect
on the Trade Date) or other requirements (including obtaining prior approval
from any person or entity) of a Dealer Person, or could result in a material
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding.

 

 20 

 

  

(iii)        Notwithstanding any other provision in this Confirmation to the
contrary requiring or allowing Dealer to purchase, sell, receive or deliver any
Shares or other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty to the extent of any such
performance.

 

(j)          Staggered Settlement. If upon advice of counsel with respect to
applicable legal and regulatory requirements, including any requirements
relating to Dealer’s commercially reasonable hedging activities hereunder,
Dealer reasonably determines that it would not be practicable or advisable to
deliver, or to acquire Shares to deliver, any or all of the Shares to be
delivered by Dealer on any Settlement Date for the Transaction, Dealer may, by
notice to Counterparty on or prior to any Settlement Date (a “Nominal Settlement
Date”), elect to deliver the Shares on two or more dates (each, a “Staggered
Settlement Date”) as follows:

 

(i)          in such notice, Dealer will specify to Counterparty the related
Staggered Settlement Dates (the first of which will be such Nominal Settlement
Date and the last of which will be no later than the twentieth (20th) Exchange
Business Day following such Nominal Settlement Date) and the number of Shares
that it will deliver on each Staggered Settlement Date;

 

(ii)         the aggregate number of Shares that Dealer will deliver to
Counterparty hereunder on all such Staggered Settlement Dates will equal the
number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date;

 

(iii)        if the Net Share Settlement terms or the Combination Settlement
terms set forth above were to apply on the Nominal Settlement Date, then the Net
Share Settlement terms or the Combination Settlement terms, as the case may be,
will apply on each Staggered Settlement Date, except that the Shares (or Share
Termination Delivery Units) otherwise deliverable on such Nominal Settlement
Date will be allocated among such Staggered Settlement Dates as specified by
Dealer in the notice referred to in clause (i) above; and

 

 21 

 

  

(iv)        when specifying Staggered Settlement Dates pursuant to this Section
‎9(j), Dealer shall specify the fewest number of Staggered Settlement Dates as
is practicable under the circumstances, as determined by Dealer.

 

(k)          Role of Agent. UBS Securities LLC shall act as “agent” (the
“Agent”) for Dealer within the meaning of Rule 15a-6 under the Exchange Act in
connection with the Transaction. Dealer notifies Counterparty that (i) the Agent
acts solely as agent on a disclosed basis with respect to the transactions
contemplated hereunder, and (ii) the Agent has no obligation, by guaranty,
endorsement or otherwise, with respect to the obligations of Dealer hereunder,
either with respect to the delivery of cash or Shares, either at the beginning
or end of the transactions contemplated hereby. Each of Dealer and Counterparty
acknowledges and agrees to look solely to each other for performance hereunder,
and not to the Agent.

 

(l)          Additional Termination Events.

 

(i)          Notwithstanding anything to the contrary in this Confirmation, upon
any Early Conversion in respect of which a “Notice of Conversion” (as such term
is defined in the Indenture) that is effective as to Counterparty has been
delivered by the relevant converting Holder:

 

(A)         Counterparty shall, within one Scheduled Valid Day of the
“Conversion Date” (as such term is defined in the Indenture) for such Early
Conversion, provide written notice (an “Early Conversion Notice”) to Dealer
specifying the number of Convertible Notes surrendered for conversion on such
“Conversion Date” (such Convertible Notes, the “Affected Convertible Notes”),
and the giving of such Early Conversion Notice shall constitute an Additional
Termination Event as provided in this clause ‎(i);

 

(B)         upon receipt of any such Early Conversion Notice, Dealer shall
designate an Exchange Business Day as an Early Termination Date (which Exchange
Business Day shall be no earlier than one Scheduled Valid Day following the
“Conversion Date” for such Early Conversion) with respect to the portion of the
Transaction corresponding to a number of Options (the “Affected Number of
Options”) equal to the lesser of (x) the number of Affected Convertible Notes
and (y) the Number of Options as of the “Conversion Date” for such Early
Conversion;

 

(C)         any payment hereunder with respect to such termination shall be
calculated pursuant to Section 6 of the Agreement as if (x) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Transaction and a Number of Options equal to the Affected Number of Options,
(y) Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (z) the terminated portion of the Transaction were the
sole Affected Transaction; provided that the amount payable with respect to such
termination shall not be greater than (1) the Applicable Percentage, multiplied
by (2) the Affected Number of Options, multiplied by (3) (x) the sum of (i) the
amount of cash paid (if any) and (ii) the number of Shares delivered (if any) to
the Holder (as such term is defined in the Indenture) of an Affected Convertible
Note upon conversion of such Affected Convertible Note, multiplied by the fair
market value of one Share as determined by the Calculation Agent, minus (y) USD
1,000;

 

 22 

 

  

(D)         for the avoidance of doubt, in determining the amount payable in
respect of such Affected Transaction pursuant to Section 6 of the Agreement, the
Calculation Agent shall assume that (x) the relevant Early Conversion and any
conversions, adjustments, agreements, payments, deliveries or acquisitions by or
on behalf of Counterparty leading thereto had not occurred, (y) no adjustments
to the Conversion Rate have occurred pursuant to any Excluded Provision and (z)
the corresponding Convertible Notes remain outstanding; and

 

(E)         the Transaction shall remain in full force and effect, except that,
as of the “Conversion Date” for such Early Conversion, the Number of Options
shall be reduced by the Affected Number of Options.

 

(ii)         Notwithstanding anything to the contrary in this Confirmation, upon
any Make-Whole Conversion in respect of which a “Notice of Conversion” (as such
term is defined in the Indenture) that is effective as to Counterparty has been
delivered by the relevant converting Holder:

 

(A)         Counterparty shall, within one Scheduled Valid Day of the
“Conversion Date” (as such term is defined in the Indenture) for such Make-Whole
Conversion, provide written notice (a “Make-Whole Conversion Notice”) to Dealer
specifying the number of Convertible Notes surrendered for conversion on such
“Conversion Date” (such Convertible Notes, the “Make-Whole Convertible Notes”),
and the giving of such Make-Whole Conversion Notice shall constitute an
Additional Termination Event as provided in this clause ‎‎(ii);

 

(B)         upon receipt of any such Make-Whole Conversion Notice, Dealer shall
designate an Exchange Business Day as an Early Termination Date (which Exchange
Business Day shall be no earlier than one Scheduled Valid Day following the
“Conversion Date” for such Make-Whole Conversion) with respect to the portion of
the Transaction corresponding to a number of Options (the “Make-Whole Number of
Options”) equal to the lesser of (x) the number of Affected Convertible Notes
and (y) the Number of Options as of the “Conversion Date” for such Make-Whole
Conversion;

 

(C)         any payment hereunder with respect to such termination shall be
calculated pursuant to Section 6 of the Agreement as if (1) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Transaction and a Number of Options equal to the number of Make-Whole Number
of Options, (2) Counterparty were the sole Affected Party with respect to such
Additional Termination Event and (3) the terminated portion of the Transaction
were the sole Affected Transaction (and, for the avoidance of doubt, in
determining the amount payable pursuant to Section 6 of the Agreement, the
Calculation Agent shall not take into account any adjustments to the Option
Entitlement that result from corresponding adjustments to the Conversion Rate
pursuant to Section 14.03 of the Supplemental Indenture); provided that the
payment in respect of such early termination by Dealer to Counterparty shall not
be greater than the product of (x) the Applicable Percentage and (y) the excess
of (I) (1) the number of Make-Whole Conversion Options, multiplied by (2) the
Conversion Rate (after taking into account any applicable adjustments to the
Conversion Rate pursuant to Section 14.03 of the Supplemental Indenture),
multiplied by (3) the opening price per Share on the Exchange on the “Conversion
Date,” as determined by the Calculation Agent in good faith and in a
commercially reasonable manner, over (II) the aggregate principal amount of such
Convertible Notes, as determined by the Calculation Agent in good faith and in a
commercially reasonable manner;

 

 23 

 

  

(D)         for the avoidance of doubt, in determining the amount payable in
respect of such Affected Transaction pursuant to Section 6 of the Agreement, the
Calculation Agent shall assume that (x) the relevant Make-Whole Conversion and
any conversions, adjustments, agreements, payments, deliveries or acquisitions
by or on behalf of Counterparty leading thereto had not occurred, (y) no
adjustments to the Conversion Rate have occurred pursuant to any Excluded
Provision and (z) the corresponding Convertible Notes remain outstanding; and

 

(E)         the Transaction shall remain in full force and effect, except that,
as of the “Conversion Date” for such Make-Whole Conversion, the Number of
Options shall be reduced by the Make-Whole Number of Options.

 

(iii)        Notwithstanding anything to the contrary in this Confirmation, if
an event of default with respect to Counterparty occurs under the terms of the
Convertible Notes as set forth in Section 6.02 of the Supplemental Indenture
that results in an acceleration of the Convertible Notes pursuant to the terms
of the Indenture, then such event of default shall constitute an Additional
Termination Event applicable to the Transaction and, with respect to such
Additional Termination Event, (A) Counterparty shall be deemed to be the sole
Affected Party, (B) the Transaction shall be the sole Affected Transaction and
(C) Dealer shall be the party entitled to designate an Early Termination Date
pursuant to Section 6(b) of the Agreement.

 

(m)          Amendments to Equity Definitions.

 

(i)          Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “a diluting or concentrative effect on the theoretical value
of the relevant Shares” and replacing them with the words “an economic effect on
the Transaction”.

 

(ii)         Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) the occurrence of any of the events specified in Section 5(a)(vii) (1)
through (9) of the ISDA Master Agreement with respect to that Issuer.”

 

(iii)        Section 12.9(b)(i) of the Equity Definitions is hereby amended by
(1) replacing “either party may elect” with “Dealer may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

 

(n)          No Collateral, Netting or Setoff. Notwithstanding any provision of
the Agreement or any other agreement between the parties to the contrary, the
obligations of Counterparty hereunder are not secured by any collateral.
Obligations under the Transaction shall not be netted or set off against any
other obligations of the parties, whether arising under the Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and no other obligations of the parties shall be netted or
set off against obligations under the Transaction, whether arising under the
Agreement, this Confirmation, under any other agreement between the parties
hereto, by operation of law or otherwise, and each party hereby waives any such
right of setoff.

 

 24 

 

  

(o)          Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events. If (a) an Early Termination Date (whether as a
result of an Event of Default or a Termination Event) occurs or is designated
with respect to the Transaction or (b) the Transaction is cancelled or
terminated upon the occurrence of an Extraordinary Event (except as a result of
(i) a Nationalization, Insolvency or Merger Event in which the consideration to
be paid to holders of Shares consists solely of cash, (ii) a Merger Event or
Tender Offer that is within Counterparty’s control, or (iii) an Event of Default
in which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party other than an Event of Default of the type
described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a
Termination Event of the type described in Section 5(b) of the Agreement, in
each case that resulted from an event or events outside Counterparty’s control),
and if Dealer would owe any amount to Counterparty pursuant to Section 6(d)(ii)
of the Agreement or any Cancellation Amount pursuant to Article 12 of the Equity
Definitions (any such amount, a “Payment Obligation”), then Dealer shall satisfy
the Payment Obligation by the Share Termination Alternative (as defined below),
unless (a) Counterparty gives irrevocable telephonic notice to Dealer, confirmed
in writing within one Scheduled Valid Day, no later than 12:00 p.m. (New York
City time) on the Merger Date, Tender Offer Date, Announcement Date (in the case
of a Nationalization, Insolvency or Delisting), Early Termination Date or date
of cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply and (b) Counterparty remakes the representation set
forth in Section ‎8(f) as of the date of such election, in which case the
provisions of Section 12.7 or Section 12.9 of the Equity Definitions, or the
provisions of Section 6(d)(ii) of the Agreement, as the case may be, shall
apply.

 



  Share Termination Alternative: If applicable, Dealer shall deliver to
Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the relevant Payment
Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of the Equity
Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as applicable, in
satisfaction of such Payment Obligation in the manner reasonably requested by
Counterparty free of payment.



  

Share Termination Delivery Property: A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the Payment Obligation
divided by the Share Termination Unit Price. The Calculation Agent shall adjust
the Share Termination Delivery Property by replacing any fractional portion of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

 

Share Termination Unit Price:The value to Dealer of property contained in one
Share Termination Delivery Unit, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation. For the
avoidance of doubt, the parties agree that in determining the Share Termination
Delivery Unit Price the Calculation Agent may consider the purchase price paid
in connection with the purchase of Share Termination Delivery Property, to the
extent doing so is a commercially reasonable approximation of fair value.

 

 25 

 

  

Share Termination Delivery Unit:One Share or, if the Shares have changed into
cash or any other property or the right to receive cash or any other property as
the result of a Nationalization, Insolvency or Merger Event (any such cash or
other property, the “Exchange Property”), a unit consisting of the type and
amount of such Exchange Property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Nationalization, Insolvency or
Merger Event, as determined by the Calculation Agent.

 

Failure to Deliver: Applicable

 

Other applicable provisions:If Share Termination Alternative is applicable, the
provisions of Sections 9.8, 9.9 and 9.11 (as modified above) of the Equity
Definitions and the provisions set forth opposite the caption “Representation
and Agreement” in Section 2 will be applicable, except that all references in
such provisions to “Physically-settled” shall be read as references to “Share
Termination Settled” and all references to “Shares” shall be read as references
to “Share Termination Delivery Units”. “Share Termination Settled” in relation
to the Transaction means that Share Termination Alternative is applicable to the
Transaction.

 

(p)          Registration. Counterparty hereby agrees that if, in the good faith
reasonable judgment of Dealer, the Shares (“Hedge Shares”) acquired by Dealer
for the purpose of hedging its obligations pursuant to the Transaction cannot be
sold in the public market by Dealer without registration under the Securities
Act, Counterparty shall, at its election, either (i) in order to allow Dealer to
sell the Hedge Shares in a registered offering, make available to Dealer an
effective registration statement under the Securities Act and enter into an
agreement, in form and substance reasonably satisfactory to Dealer,
substantially similar to underwriting agreements customary for registered
secondary offerings of a substantially similar size; provided, however, that if
Dealer, in its sole reasonable discretion, is not satisfied with access to due
diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) or clause (iii) of this paragraph shall apply at the election of
Counterparty, (ii) in order to allow Dealer to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities of a substantially similar size, in form and
substance reasonably satisfactory to Dealer, including customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to Dealer, due diligence rights (for Dealer or any
designated buyer of the Hedge Shares from Dealer), opinions and certificates and
such other documentation as is customary for private placements agreements, all
reasonably acceptable to Dealer (in which case, the Calculation Agent shall make
any adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement), or (iii) purchase the Hedge Shares from Dealer at the Relevant Price
on such Exchange Business Days, and in the amounts, requested by Dealer. For the
avoidance of doubt, unless Counterparty elects to repurchase the Hedge Shares
pursuant to clause (iii) of this Section ‎9(p), nothing in this Confirmation
shall be interpreted as requiring Counterparty to repurchase the Hedge Shares or
otherwise pay any amount of cash to Dealer pursuant to this Section ‎9(p) and
under no circumstances shall Counterparty be required to repurchase the Hedge
Shares or otherwise pay any amount of cash to Dealer pursuant to this Section
‎9(p).

 

 26 

 

 

(q)          Notice of Certain Other Events. Counterparty covenants and agrees
that:

 

(i)          promptly following the public announcement of the results of any
election by the holders of Shares with respect to the consideration due upon
consummation of any Merger Event, Counterparty shall give Dealer written notice
of (x) the weighted average of the types and amounts of consideration that
holders of Shares have elected to receive upon consummation of such Merger Event
or (y) if no holders of Shares affirmatively make such election, the types and
amounts of consideration actually received by holders of Shares (the date of
such notification, the “Consideration Notification Date”); provided that in no
event shall the Consideration Notification Date be later than the date on which
such Merger Event is consummated; and

 

(ii)         promptly following any adjustment to the Convertible Notes in
connection with any Potential Adjustment Event, Merger Event or Tender Offer,
Counterparty shall give Dealer written notice of the details of such adjustment.

 

(r)          Tax Disclosure. Effective from the date of commencement of
discussions concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

(s)          Right to Extend. Dealer may postpone or add, in whole or in part,
any Valid Day or Valid Days during the Settlement Averaging Period or any other
date of valuation, payment or delivery by Dealer, with respect to some or all of
the Options hereunder, if Dealer reasonably determines, based on the advice of
counsel in the case of the immediately following clause (ii), that such action
is reasonably necessary or appropriate (i) to preserve Dealer’s commercially
reasonable hedging or hedge unwind activity hereunder in light of existing
liquidity conditions that are materially different from those in existence as of
the Trade Date or (ii) to enable Dealer to effect purchases of Shares in
connection with its commercially reasonable hedging, hedge unwind or settlement
activity hereunder in a manner that would, if Dealer were Counterparty or an
affiliated purchaser of Counterparty, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer; provided that no such Valid Day or other date
of valuation, payment or delivery may be postponed or added more than 50 Valid
Days after the original Valid Day or other date of valuation, payment or
delivery, as the case may be.

 

(t)          Status of Claims in Bankruptcy. Dealer acknowledges and agrees that
this Confirmation is not intended to convey to Dealer rights against
Counterparty with respect to the Transaction that are senior to the claims of
common stockholders of Counterparty in any United States bankruptcy proceedings
of Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided,
further, that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.

 

(u)          Securities Contract; Swap Agreement. The parties hereto intend for
(i) the Transaction to be a “securities contract” and a “swap agreement” as
defined in the Bankruptcy Code, and the parties hereto to be entitled to the
protections afforded by, among other Sections, Sections 362(b)(6), 362(b)(17),
546(e), 546(g), 555 and 560 of the Bankruptcy Code, (ii) a party’s right to
liquidate the Transaction and to exercise any other remedies upon the occurrence
of any Event of Default under the Agreement with respect to the other party to
constitute a “contractual right” as described in the Bankruptcy Code, and (iii)
each payment and delivery of cash, securities or other property hereunder to
constitute a “margin payment” or “settlement payment” and a “transfer” as
defined in the Bankruptcy Code.

 

 27 

 

 

(v)         Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, an Excess Ownership Position, or Illegality (as defined in the
Agreement)).

 

(w)          Agreements and Acknowledgements Regarding Hedging. Counterparty
understands, acknowledges and agrees that: (A) at any time on and prior to the
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Relevant Prices; and (D) any
market activities of Dealer and its affiliates with respect to Shares may affect
the market price and volatility of Shares, as well as the Relevant Prices, each
in a manner that may be adverse to Counterparty.

 

(x)          Early Unwind. In the event the sale of the “Initial Securities” (as
defined in the Underwriting Agreement) is not consummated with the Underwriter
for any reason, or Counterparty fails to deliver to Dealer opinions of counsel
as required pursuant to Section ‎9(a), in each case by 5:00 p.m. (New York City
time) on the Premium Payment Date, or such later date as agreed upon by the
parties (the Premium Payment Date or such later date the “Early Unwind Date”),
the Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Counterparty under the Transaction shall be cancelled
and terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date. Each of Dealer and Counterparty represents and acknowledges to the
other that, upon an Early Unwind, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.

 

(y)          Payment by Counterparty. In the event that, following payment of
the Premium, (i) an Early Termination Date occurs or is designated with respect
to the Transaction as a result of a Termination Event or an Event of Default
(other than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of
the Agreement) and, as a result, Counterparty owes to Dealer an amount
calculated under Section 6(e) of the Agreement, or (ii) Counterparty owes to
Dealer, pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an
amount calculated under Section 12.8 of the Equity Definitions, such amount
shall be deemed to be zero.

 

(z)          Severability; Illegality. If compliance by either party with any
provision of the Transaction would be unenforceable or illegal, (a) the parties
shall negotiate in good faith to resolve such unenforceability or illegality in
a manner that preserves the economic benefits of the transactions contemplated
hereby and (b) the other provisions of the Transaction shall not be invalidated,
but shall remain in full force and effect.

 

(aa)         Waiver of Jury Trial. EACH OF COUNTERPARTY AND Dealer HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

 28 

 

 

(bb)         Governing Law; Jurisdiction. THIS CONFIRMATION AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH
ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN,
AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

(cc)         Other Adjustments Pursuant to the Equity Definitions.
Notwithstanding anything to the contrary in this Confirmation, solely for the
purpose of adjusting the Cap Price, the terms “Potential Adjustment Event,”
“Merger Event,” and “Tender Offer” shall each have the meanings assigned to such
term in the Equity Definitions (in the case of a Potential Adjustment Event, as
amended by Section ‎9(m)(i), and in the case of a Merger Event or Tender Offer,
as amended by the provisions opposite the caption “Announcement Event” in
Section ‎3), and upon the occurrence of a Merger Date, the occurrence of a
Tender Offer Date, or declaration by Counterparty of the terms of any Potential
Adjustment Event, respectively, as such terms are defined in the Equity
Definitions, the Calculation Agent may, in its commercially reasonable
discretion, adjust the Cap Price to preserve the fair value of the Options to
Dealer; provided that in no event shall the Cap Price be less than the Strike
Price.

 

(dd)         Standard for Adjustments. For the avoidance of doubt, whenever the
Calculation Agent or Determining Party is called upon to make an adjustment
pursuant to the terms of this Confirmation or the Equity Definitions to take
into account the effect of an event, the Calculation Agent or Determining Party
shall make such adjustment in conformity with the provisions hereof in a
commercially reasonable manner by reference to the effect of such event on the
Hedging Party, assuming that the Hedging Party maintains a commercially
reasonable hedge position.

 

(ee)         Withholding Tax imposed on payments to non-US counterparties. “Tax”
as used in Part 2(a) (Payer Tax Representation) and “Indemnifiable Tax” as
defined in Section 14 shall not include (i) any U.S. federal withholding Tax
imposed or collected pursuant to Sections 1471 through 1474 of the U.S. Internal
Revenue Code of 1986, as amended (the “Code”) and any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections
(“FATCA Withholding Tax”) or (ii) any U.S. federal withholding Tax imposed under
Section 871(m) of the Code (or the U.S. Treasury Regulations or other guidance
issued thereunder). For the avoidance of doubt, the FATCA Withholding Tax is a
Tax the deduction or withholding of which is required by applicable law for
purposes of Section 2(d).

 

(ff)         Payee Representation. For purposes of Section 3(f) of this
Agreement, Counterparty makes the following representation to Dealer:

 

Counterparty is a corporation established under the laws of the State of
Delaware and is a “United States person” (as that term is defined in Section
7701(a)(30) of the Code).

 



 

 29 

 

  

(gg)         Tax Forms.

  

Party Required to Deliver
Document   Form/Document/Certificate   Date by which to be
Delivered           Counterparty   A complete and duly executed United States
Internal Revenue Service Form W-9 (or successor thereto.)   (i) Upon execution
and delivery of this Agreement; (ii) promptly upon reasonable demand by Dealer;
and (iii) promptly upon learning that any such Form previously provided by
Counterparty has become obsolete or incorrect.           Dealer   With respect
to each Transaction that is entered into under this Agreement whereby Dealer is
acting as a nominee on behalf of UBS Securities LLC, a person that is a “US
person” as that term is defined under Section 7701(a)(30) of the United States
Internal Revenue Code, a duly completed and executed United States Internal
Revenue Service Form W-8IMY (or successor thereto) for UBS AG, together with the
required schedule and a duly executed and completed United States Internal
Revenue Service Form W-9 for UBS Securities LLC.   (i) Upon execution and
delivery of this Agreement, with such form to be updated at the beginning of
each succeeding three calendar year period beginning after execution of this
Agreement, or as otherwise required under then applicable U.S. Treasury
Regulations; (ii) promptly upon reasonable demand by Counterparty; and (iii)
promptly upon learning that any Form W-8IMY (or any successor thereto) or W-9
has become inaccurate or incorrect; and (iv) prior to the expiration or
obsolescence of any previously delivered form.

 

 30 

 

 

 [ex10-3logo.jpg]



 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to Dealer.

 

Very truly yours,

 

  UBS AG, LONDON BRANCH

 

  By: /s/ Brian Badertscher     Name: Brian Badertscher     Title: Authorized
Signatory         By: /s/ Alan Rifkin     Name: Alan Rifkin     Title: Managing
Director

 

  UBS SECURITIES LLC, as Agent for UBS AG,   London Branch

 

  By: /s/ Brian Badertscher     Name: Brian Badertscher     Title: Authorized
Signatory         By: /s/ Alan Rifkin     Name: Alan Rifkin     Title: Managing
Director

 

 

 

 

Accepted and confirmed
as of the Trade Date:

 

INTERCEPT PHARMACEUTICALS, INC.

 

 

By: /s/ Barbara Duncan   Authorized Signatory Name:   Barbara Duncan

 



 

